SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A Amendment No. 1 to QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2009 Commission File No. 000-22750 ROYALE ENERGY, INC. (Exact name of registrant as specified in its charter) California 33-0224120 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7676 Hazard Center Drive, Suite 1500 San Diego, CA 92108 (Address of principal executive offices) (Zip Code) 619-881-2800 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act).Check one: Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting companyX Indicate by check mark whether the registrant is a blank check company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] At October 31, 2009, a total of 10,193,543 shares of registrant’s common stock were outstanding. Introductory Note This amendment to Royale Energy’s quarterly report on Form 10-Q contains a restatement of a portion of its financial statements to account for available for sale securities.Royale Energy acquired shares of a start-up company’s common stock in 2000 in settlement of a legal claim (the “Settlement Stock”).At the time of the acquisition, there was no resale market for the Settlement Stock, and its value was undeterminable.In September 2009, the issuer of the Settlement Stock conducted an initial public offering of its stock, and a market for the Settlement Stock was established.Royale Energy did not receive timely notice of the completion of the public offering and did not, until June 2010, become aware that a public market for the Settlement Stock existed. Because an ascertainable market price of the Settlement Stock existed at September 30, 2009, the Settlement Stock has been classified as available for sale securities as of that date.The classification caused an adjustment on the Balance Sheet as of September 30, 2009, as follows: · Total Current Assets and Total Assets of the Company were adjusted upward by approximately $640,000; and · Approximately $640,000 was recorded under Stockholders’ Equity as Accumulated Other Comprehensive Income (Loss). Conforming changes were also made on the Statement of Operations for September 30, 2009, to record the unrealized gain on available for sale securities at year end. The restatement resulted in recording an increase in unrealized holding gain of $1,048,320 for the three months and nine months ended September 30, 2009, in Other Comprehensive Income of the Company’s Statement of Operations, but no change occurred in the Company’s Net Income (Loss) or Earnings per Share as a result of the restatement.See, the Company’s Unaudited Financial Statements – Balance Sheets, pages 1-2, Statements of Operations, page 3, and Note 7 – Fair Value Measurements, pages 11-12. This amendment on Form 10-Q/A contains no changes other than those described above. -ii- TABLE OF CONTENTS PART I FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 Controls and Procedures 18 PART II OTHER INFORMATION 18 Item 1 Legal Proceedings 18 Item 1A Risk Factors 18 Item 5 Other Information 18 Item 6. Exhibits 18 Signatures 19 -iii- PART I.FINANCIAL INFORMATION Item 1.Financial Statements ROYALE ENERGY, INC. BALANCE SHEETS September 30, December 31, (Unaudited) (Audited) ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Prepaid Expenses Deferred Tax Asset Available for Sale Securities Inventory Total Current Assets Other Assets Deferred Tax Asset-Noncurrent Oil and Gas Properties, at cost, (successful efforts basis), Equipment and Fixtures Total Assets $ $ See notes to unaudited financial statements -1- ROYALE ENERGY, INC. BALANCE SHEETS September 30, December 31, (Unaudited) (Audited) LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts Payable and Accrued Expenses $ $ Deferred Turnkey Drilling Total Current Liabilities Noncurrent Liabilities: Asset Retirement Obligation Long-Term Debt, Net of Current Portion Total Noncurrent Liabilities Total Liabilities Stockholders' Equity: Common Stock, no par value, authorized 20,000,000 shares, 9,241,481 and 8,538,717 shares issued; 9,208,862 and 8,505,630 shares outstanding, respectively Convertible preferred stock, Series AA, no par value, 147,500 shares authorized; 52,784 and 52,784 shares issued and outstanding, respectively Accumulated Deficit Accumulated Other Comprehensive Income (Loss) ) Total Paid in Capital and Accumulated Deficit Less Cost of Treasury Stock 32,619 and 33,087 shares Additional Paid in Capital Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to unaudited financial statements -2- ROYALE ENERGY, INC. STATEMENTS OF OPERATIONS Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues: Sale of Oil and Gas $ Turnkey drilling Supervisory Fees and Other Total Revenues Costs and Expenses: General and Administrative Turnkey Drilling and Development Lease Operating Lease Impairment Bad Debt Expense 0 0 Legal and Accounting Marketing Depreciation, Depletion and Amortization Total Costs and Expenses Gain (Loss) on Sale of assets Income (Loss) From Operations Other Expense: Interest expense Income Before Income Tax Expense Income tax provision (benefit) Net Income (Loss) $ Diluted Earnings Per Share $ Basic Earnings Per Share $ Other Comprehensive Income Unrealized Gain (Loss) on Equity Securities $ Less: Reclassification Adjustment for Losses (Gains) Included in Net Income Other Comprehensive Income (Loss), before tax Income Tax Expense (Benefit) Related to Items of Other Comprehensive Income Other Comprehensive Income (Loss), net of tax Comprehensive Income (Loss) $ See notes to unaudited financial statements -3- ROYALE ENERGY, INC. STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Income (Loss) $ $ Adjustments to Reconcile Net Income (Loss) to Net Cash Provided (Used) by Operating Activities: Depreciation, Depletion and Amortization Lease Impairment (Gain) Loss on Sale of Assets Realized (Gain) Loss on Equity Securities Bad Debt Expense 0 Stock-Based Compensation, net of adjustments (Increase) Decrease in: Accounts Receivable Prepaid Expenses and Other Assets Increase (Decrease) in: Accounts Payable and Accrued expenses Deferred Revenues - DWI Deferred Income Taxes Net Cash Provided (Used) by Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES Expenditures for Oil and Gas Properties and Other Capital Expenditures Proceeds from Sale of Assets Purchase of Equity Securities Sale of Equity Securities Net Cash Provided by Investing Activities CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from Long-Term Debt 0 Principal Payments on Long-Term Debt Proceeds from Issuance of Common Stock Proceeds from Stock Options Exercise 0 Net Cash Provided by Financing Activities Net Increase in Cash and Cash Equivalents Cash at Beginning of Year Cash at End of Period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOWS INFORMATION: Cash Paid for Interest $ $ Cash Paid for Taxes $ $ SUPPLEMENTAL DISCLOSURES OF NON CASH INVESTING & FINANCING ACTIVITIES: Conversion of accounts payable to long-term note payable $ $
